Per Curiam.
The testimony of the plaintiff Pauline Shields only established that she had slipped and fallen on one of the steps of the defendant’s premises. The uncontradicted evidence of the defendant’s superintendent, called as a witness by the plaintiff, established that the step on which she slipped, though previously *35washed by the superintendent, had been dried by him. There was, therefore, no negligence established on the part of the defendant.
The judgment should be reversed, with costs, and the complaint dismissed, with costs.
Present — Martin, P. J., Town let, Untermtbr, Cohn and Callahan, JJ.
Judgment unanimously reversed, with costs, and the complaint dismissed, with costs.